Case 3:19-mj-01558-BJM Document 3 Filed 08/13/19 Page 1 of 2

iAQ a

AO 93 (Rev. 12/09) Séarchind Seizure. Warrant

mio AUC 13. PH EE BINITED STATES DISTRICT COURT

for the

es District of Puerto Rico
ai’?
Wg

In the Matter of the Search of ) \Q-\ 550 CM)
(Briefly describe the property to be searched ) red ~O *
or identify the person by name and address) ) Case No. 19-396(GAG)
ONE (1) BLACK IPHONE 8 CELLULAR PHONE; IMEI:
3567670849487/4 )
SEARCH AND SEIZURE WARRANT
To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the + District of PUERTO RICO
(identify the person or describe the property to be searched and give its location):

See Attachment A

The person or property to be searched, described above, is believed to conceal (identify the person or describe the
property to be seized):

See Attachment B

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or
property.

 

YOU ARE COMMANDED to execute this warrant on or before g/ UG | 14
“ (not to exceed 14 days)
O inthe daytime 6:00 a.m. to 10 p.m. at any time in the day or night as I find reasonable cause has been
established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property
taken to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the
place where the property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an
inventory as required by law and promptly return this warrant and inventory to United States Magistrate Judge
Clerk of Court

~ (name) a oO
Zi | find that immediate notification may have an adverse result listed in 18 U.S.C. § 2705 (except for delay

of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose property). will be
searched or seized (check the appropriate box) 41 for — 30 days (not to exceed 30).

q until, t the facts justifying, the later specific date of

Date and time issued: AUG 12 2019 \2 20 p.m: =
f A Judge's signature

City and state: SAN JUAN, PUERTO RICO HON. BRUCE J. McGIVERIN, MAGISTRATE JUDGE

 

Printed name and title
Case 3:19-mj-01558-BJM Document 3 Filed 08/13/19 Page 2 of 2

AO 93 (Rey, 12/09) Search and Seizure Warrant (Page 2)

 

 

 

 

Return
Case No.: Date and time warrant executed: Copy of warrant and inventory left with:
19-396(GAG) Bliz[.q@ le-ecam EVO ENCE

 

Inventory made in the eo of ( . [x E LA

 

Inventory of the property taken and name of any person(s) seized:

ell PAONE Anas Lycis

 

Certification

 

 

Date:

I declare under penalty of perjury that this inventory is correct and was returned along with the original

warrant to the designated judge.

 

Executing officer's signature

 

Printed name and title

 

 
